PARTICIPATION AGREEMENT

THIS AGREEMENT made the 10th day of February, 2003

BETWEEN:

PATCH ENERGY INC.

(herein called "Patch")

OF THE FIRST PART

AND:

FAIRCHILD INTERNATIONAL CORPORATION

(herein called "Fairchild")

OF THE SECOND PART

WHEREAS:

Pursuant to the terms of a farmout and joint operating agreement dated May 1,
2002 (the "Farmout Agreement") between Patch, True Energy Inc. and Arsenal
Energy Inc., Patch has earned a 12.5% interest (the "Interest") in the Farmout
Lands (as defined in the Farmout Agreement);

The parties to the Farmout Agreement are proposing to carry out a further 10
well drill program (the "Second Program");

Fairchild is desirous of earning a 1.75% interest in the Second Program, being a
one-sixth (1/6th) share of the Interest in the Second Program (the "Partial
Interest") in consideration of incurring an equal percentage of the costs (the
"Costs") associated with the Second Program;

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties hereto agree as follows:

PARTICIPATION

Patch hereby agrees to grant to Fairchild the right to earn the Partial
Interest.

In order to earn the Partial Interest Fairchild shall fund and in this regard
Fairchild shall pay such Costs as and when requested by Patch in order that
Patch may fulfil its obligations under the Farmout Agreement in respect of the
Costs provided that, if Fairchild fails to make any such payments, its right to
earn the Partial Interest shall cease and this Agreement shall be terminated.

In circumstances where Fairchild incurs all the Costs, it shall have earned the
right to the Partial Interest and, in such instance, Patch shall use its
reasonable best efforts to seek the consents necessary to assign the Partial
Interest to Fairchild provided that, if such consents are not obtained, Patch
shall hold the Partial Interest in trust for Fairchild.

REPRESENTATIONS AND WARRANTIES OF PATCH

Patch represents and warrants to Fairchild in order to induce Fairchild to enter
into this Agreement, as follows:

the Farmout Agreement is in good standing, not in default and enforceable by
Patch in accordance with its terms;

Patch has not assigned, transferred, optioned or otherwise encumbered the
Interest except as provided for herein; and

Patch has all corporate authority and has obtained any and all consents required
to enter into this Agreement.

REPRESENTATIONS AND WARRANTIES OF FAIRCHILD

Fairchild represents and warrants to Patch in order to induce Patch to enter
into this Agreement that Fairchild has all corporate authority and has obtained
any and all consents required to enter into this Agreement.

COVENANTS OF PATCH

Patch covenants with Fairchild that it shall:

upon receipt of any payments from Fairchild pursuant to section 1.2 hereof,
advance those payments to True in accordance with the terms of the Farmout
Agreement;

keep Fairchild informed in a timely manner of the operations under the Farmout
Agreement and shall provide Fairchild with copies of any data it shall receive
of the Second Program; and

upon Fairchild having earned the Partial Interest, forthwith upon receipt of
same, forward any revenues received by Patch on account of the Partial Interest
to Fairchild.

CLARIFICATION

Notwithstanding any provisions contained in that participation agreement entered
into between the parties hereto dated December 2, 2003 (the "First Agreement"),
it is acknowledged and agreed that the interest earned by Fairchild under the
First Agreement was limited to an interest in the Test Wells (as defined in the
Farmout Agreement).

GENERAL

Time shall be of the essence in this Agreement.

This Agreement may be executed in counterpart and delivered by facsimile
transmission and each counterpart, once so delivered to the other party, shall
be binding on the parties.

This Agreement shall be subject to, interpreted, construed and enforced in
accordance with the laws in effect in the Province of British Columbia. Each
party accepts the jurisdiction of the courts of the Province of British
Columbia.

This Agreement supersedes and replaces all other agreements, documents,
discussions and verbal understandings between the parties with respect to the
Second Program and contains the entire agreement between the parties.

The address for service of notices for each party is:

To Patch:
Patch Energy Inc.
Suite 600, 595 Hornby Street
Vancouver, BC V6C 1A4
Attention: David Stadnyk

 

To Fairchild:
Fairchild International Corporation
Suite 600, 595 Hornby Street
Vancouver, BC V6C 1A4
Attention: George Tsafalas

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and each of their respective successors and assigns.

Each of the parties covenant and agree to do such acts and execute and deliver
all such documents, conveyance and transfers as may be reasonably requested or
required by the other party, in order to fully perform and carry out the terms
of this Agreement.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
set out above.

PATCH ENERGY INC.


/s/ David Stadnyk
Per:
Authorized Signatory



FAIRCHILD INTERNATIONAL CORPORATION


/s/ George Tsafalas
Per:
Authorized Signatory

